991 A.2d 567 (2010)
295 Conn. 926
Audrey GOLDSTEIN
v.
Mark GOLDSTEIN.
Supreme Court of Connecticut.
Decided April 7, 2010.
Samuel V. Schoonmaker IV, Greenwich and Wendy Dunne DiChristina, in support of the petition.
Steven D. Ecker, Hartford and Sarah S. Oldham, Westport, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court (AC 31372) is denied.
VERTEFEUILLE, ZARELLA and McLACHLAN, Js., did not participate in the consideration of or decision on this petition.